— Motion by petitioner for an order (1) setting aside a public auction sale of the leasehold of the subject property, which public auction was held by respondent on August 15, 1984, and (2) adjudicating respondent and its agents in contempt of court for holding the auction in violation of a stay that had been granted by this court pending petitioner’s appeal in the above-entitled matter.
Motion granted to the extent of setting aside the public auction held by respondent on August 15, 1984; motion insofar as it is to adjudicate respondent in contempt denied.
The August 15,1984 public auction sale of the leasehold of the subject property was in violation of the stay pending appeal that was in effect at that time. Accordingly, the sale should be set aside. We deny the motion, however, insofar as it seeks to hold respondent in contempt because we find that respondent’s violation of the stay was not willful. Lazer, J. P., Mangano, O’Connor and Brown, JJ., concur.